Per curiam.
The Investigative Panel of the State Disciplinary Board filed a notice of discipline recommending the disbarment of Paul David Wiley. The investigative panel found that Wiley violated Standards 4, 21, 22, 23, 44, 45, 61, 63, 65, and 68 of Bar Rule 4-102 (d) based on his acceptance of a fee to represent a client on a driving under the influence charge. He has been suspended since August 1994 for failing to respond to the State Bar’s notice of investigation.
Although properly served by publication, Wiley has also failed to respond to the notice of discipline. Since he did not reject the proposed discipline as provided in Bar Rule 4-208.3 (a) and disbarment is an appropriate sanction for his violations, we adopt the Investigative Panel’s recommendation. Accordingly, we order that Paul David Wiley be disbarred from the practice of law in the State of Georgia and his name be removed from the roll of individuals licensed to practice in this state.

Disbarred.


All the Justices concur.

*655Decided April 8, 1996 —
Reconsideration denied May 10, 1996.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.